Lumpkin, Justice.
The following is a statement of all the material contents-of the bill of exceptions:
The case of the Augusta Southern Railroad Company against John B. Williams was tried in Glascock superior-court, and resulted in a verdict for the plaintiff. The defendant duly filed a motion for a new trial and an approved brief of the evidence. This motion was, on the-second Monday in April, 1895, heard by the presiding judge, “who- reserved his decision until August 6, 1895, when he overruled said motion for new trial and passed an order refusing the same on each and all of the grounds therein stated.” Immediately succeeding the words just-quoted, the following language occurs: “And now, as the facts aforesaid do not appear of record, said John B. Williams comes now, within thirty days from the rendition of the judgment refusing a new trial, and in the time pre*393scribed by law, and presents this, Ms bill of exceptions, and prays tbat tbe same may be signed and certified, tbat tbe errors alleged to have been committed may be considered and corrected.” Tbe bill of exceptions then concludes by specifying tbe material portions of tbe record to be transmitted to this court.
It is manifest tbat this bill of exceptions contains no assignment of error alleged to bave been committed by tbe trial judge; and consequently, nothing is presented for adjudication by this court. Writ of error dismissed.